EXHIBIT 10.5

OVERSEAS SHIPHOLDING GROUP, INC.

SEVERANCE PROTECTION PLAN

Effective January 1, 2006

As amended and restated effective as of December 31, 2008

INTRODUCTION

The purpose of this Overseas Shipholding Group, Inc. Severance Protection Plan
(“Plan”) is to enable Overseas Shipholding Group, Inc. (the “Company”) to offer
a form of protection for a possible loss of income to certain key employees in
the event their employment with the Company is terminated without Cause (as
defined in Appendix B hereto), thereby protecting and enhancing the interests of
the Company and its stockholders by inducing such key employees to remain with
the Company, and to reinforce and encourage their continued focus and
dedication. Accordingly, to accomplish this purpose, the Board of Directors of
the Company (the “Board”) adopted this Plan, effective January 1, 2006.

The Plan is hereby amended and restated in its entirety in the form set forth
herein, effective as of December 31, 2008, in a manner that is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and guidance promulgated thereunder (collectively
“Code Section 409A”) and to enhance the benefits that are available hereunder.
Any individual who was an Eligible Executive (as defined below) on December 31,
2008 shall remain an Eligible Executive under the terms and conditions of the
Plan as set forth herein.

1.         Eligible Executives. For the purpose of this Plan, “Eligible
Executives” shall mean collectively the Tier A Executives and the Tier B
Executives designated from time to time in the sole discretion of the Board or
the Committee (as defined in Section 9(a) below) pursuant to a Notice of
Eligibility, in the form attached hereto as Appendix A, who have executed and
delivered to the Committee the Acknowledgment and Agreement set forth in such
Notice of Eligibility. The Board or the Committee may change an Eligible
Executive’s designation from Tier A to Tier B upon one (1) year’s prior written
notice and from Tier B to Tier A at any time upon written notice.

--------------------------------------------------------------------------------

2.         Term. The protection period under this Plan (the “Protection Period”)
shall commence on January 1, 2006 and shall continue until terminated or
modified by the Company on not less than one (1) year’s prior written notice to
the Eligible Executives then participating in the Plan. Notwithstanding the
foregoing, the Protection Period will terminate as to any Eligible Executive
upon (i) such Eligible Executive’s termination of employment due to death,
Disability (as defined in Appendix B hereto), retirement, or resignation by the
Eligible Executive for any reason, (ii) the Company’s termination of such
Eligible Executive’s employment with or without Cause, or (iii) upon one (1)
year’s prior written notice by the Company to the Eligible Executive of the
Eligible Executive’s ceasing to be eligible to participate in this Plan.
Termination of the Protection Period for an Eligible Executive shall not impact
(x) any of the Company’s then existing obligations to make payments or provide
benefits hereunder to such Eligible Executive as a result of the Eligible
Executive’s prior termination without Cause, or (y) the continuing obligations
of such Eligible Executive under Section 7 hereof.

3.         Termination.

(a)       If, during the Protection Period as provided in Section 2 hereof, an
Eligible Executive’s employment with the Company is terminated by the Company
without Cause (the date of any such termination, the “Termination Date”) the
Eligible Executive shall be entitled to the amounts provided in Section 4 as of
the Termination Date applicable to such Eligible Executive.

(b)       For purposes of this Plan, a termination without Cause shall be a
termination by the Company other than for Cause or Disability. A constructive
termination shall not be treated as a termination without Cause.

 

                         4.       Severance Compensation.

(a)       If, pursuant to Section 3, an Eligible Executive is entitled to the
amounts and benefits under this Section 4, the Eligible Executive shall receive
the following payments and benefits from the Company:

--------------------------------------------------------------------------------

(i)         (A) Subject to submission of appropriate documentation, any incurred
but unreimbursed business expenses for the period prior to the Eligible
Executive’s termination payable in accordance with the Company’s policies and
practices; (B) any base salary, bonus (other than any annual bonus), vacation
pay or other compensation accrued or earned under law or in accordance with the
Company’s policies applicable to the Eligible Executive but not yet paid,
payable in accordance with the Company’s normal policies and practices for such
compensation; and (C) any other amounts or vested benefits due under the then
applicable employee benefit (including, without limitation, any non-qualified
pension plan or arrangement), equity or incentive plans of the Company then in
effect, applicable to the Eligible Executive as shall be determined and paid or
provided in accordance with the applicable plan or arrangement.

(ii)       Subject to Section 5 hereof: (A) an amount equal to the Eligible
Executive’s monthly base salary at the rate in effect immediately prior to his
or her termination, subject to Section 18(b), paid in equal installments on the
Company’s normal payroll dates in accordance with the usual payroll practices of
the Company, but off the employee payroll, for (x) if the Eligible Executive is
a Tier A Executive, twenty-four (24) months after the Eligible Executive’s
employment terminates or, (y) if the Eligible Executive is a Tier B Executive,
eighteen (18) months after the Eligible Executive’s employment terminates, (B) a
pro-rata portion of the Eligible Executive’s annual bonus for the fiscal year in
which the Eligible Executive’s termination occurs based on actual results for
such year (determined by multiplying the amount of such annual bonus which would
be due for the full fiscal year by a fraction, the numerator of which is the
number of days during the fiscal year of termination that the Eligible Executive
is employed by the Company and the denominator of which is 365), and (C) any
earned but unpaid annual bonus for a previously completed fiscal year of the
Company. Any bonus payable to an Eligible Executive pursuant to (B) or (C) shall
be paid to the Eligible Executive in the calendar year following the completed
fiscal year of the Company for which such bonus is earned at such time as other
executives of the Company receive their bonuses for such year, but in no event
by later than December 31 of such following year.

--------------------------------------------------------------------------------

(iii)      Subject to Section 5 hereof, (A) if benefits under the Company health
plans in which the Eligible Executive participated immediately prior to the
Eligible Executive’s Termination Date, or materially equivalent plans maintained
by the Company in replacement thereof (the “Health Plans”) will not be taxable
to the Eligible Executive, then continued coverage at the Company’s expense
(other than that set forth below) under the Health Plans, or (B) if benefits
under the Health Plans will be taxable to the Eligible Executive, reimbursement
for the Eligible Executive’s premiums for continued coverage under the Health
Plans in the amount that the cost of such coverage exceeds the active employee
rate under the Health Plans (as determined based on the premium rate in effect
for the Eligible Executive on his or her Termination Date and excluding, for
purposes of calculating cost, an employee’s ability to pay premiums with pre-tax
dollars), in either case for the Eligible Executive and the Eligible Executive’s
dependents until the earliest of (x) the Eligible Executive or the Eligible
Executive’s eligible dependents, as the case may be, ceasing to be eligible
under Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), (y)
eighteen (18) months following the Eligible Executive’s Termination Date and (z)
the date of the Eligible Executive’s permitted entry to any future employer’s
health plan upon or following the Eligible Executive’s commencement of other
substantially full-time employment or the equivalent (such period, the “Coverage
Period”). Notwithstanding the foregoing, in the case of (A), the Eligible
Executive shall pay the same premium amount for such coverage as he or she would
pay if an active employee under the Health Plans (as determined based on the
premium rate in effect for the Eligible Executive on his or her Termination Date
and excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars) and the Company portion of the premium for any
such coverage shall be paid on a monthly basis. In the case of (B), any such
reimbursement payment shall be payable on the first Company payroll date for the
applicable month for which such premium amount is paid, such payment to include
a tax gross-up payment to the extent the amount taxable to the Eligible
Executive is greater than the amount that would have been taxable to the
Eligible Executive if he or she were an employee and participated in the Health
Plans. The Coverage Period shall run concurrently with the applicable
continuation coverage for the Eligible Executive and the Eligible Executive’s
dependents pursuant to COBRA.

--------------------------------------------------------------------------------

(b)       In the event of any violation of Section 7 hereof by an Eligible
Executive, the Company may immediately cease making any further payments to such
Eligible Executive under Section 4(a)(ii) and cease providing the benefits to
such Eligible Executive under Section 4(a)(iii) and all amounts previously paid
to such Eligible Executive under Section 4(a)(ii) beyond ten thousand dollars
($10,000) shall be immediately repaid to the Company upon demand.

5.         Acceptance Form and Release. Any and all amounts payable and benefits
or additional rights provided to an Eligible Executive pursuant to Sections
4(a)(ii) and 4(a)(iii) of this Plan shall only be payable or provided if the
Eligible Executive executes and delivers to the Company an Acceptance Form and
Release in the form attached hereto as Appendix C (the “Release”) discharging
all claims of the Eligible Executive which may have occurred up to the
Termination Date applicable to such Eligible Executive (with such changes
therein as may be necessary to make it valid and encompassing under applicable
law). The Company shall provide the Eligible Executive with a copy of the
Release within seven (7) days following his or her Termination Date and the
Eligible Executive will be required to provide the Company with a an executed
copy of the Release that has become effective within sixty (60) days following
the Eligible Executive’s Termination Date. Notwithstanding anything herein to
the contrary, all amounts payable to the Eligible Executive pursuant to Sections
4(a)(ii)(A) and 4(a)(iii) of this Plan shall, subject to Section 18(b), commence
on the sixtieth (60th) day after the Eligible Employee’s Termination Date, which
first payment shall include payment of any amounts that would otherwise be due
prior thereto. The Eligible Executive shall forfeit his or her right to receive
the payments and benefits provided under Sections 4(a)(ii) and 4(a)(iii) of this
Plan in the event that the requirements of this Section 5 are not timely
satisfied.

--------------------------------------------------------------------------------

6.         No Duty to Mitigate/Set-off. Other than as set forth in
Section 4(a)(iii)(C), if an Eligible Executive becomes entitled to the amounts
payable and benefits or additional rights provided in Section 4 of this Plan,
such Eligible Executive shall not be required to seek other employment or to
attempt in any way to reduce any amounts payable to the Eligible Executive by
the Company pursuant to this Plan. The amounts due under Section 4 are
inclusive, and in lieu of, any amounts payable under any other salary
continuation or cash severance arrangement of the Company and to the extent paid
or provided under any other such arrangement shall be offset against the amount
due hereunder.

                         7.        Confidentiality, Non-Competition,
Non-Solicitation and Cooperation.

(a)       In consideration of participating in this Plan (during and after the
Protection Period no matter how the Protection Period ends), by the execution
and delivery to the Committee of the Acknowledgement and Agreement set forth on
the Notice of Eligibility provided to such Eligible Executive by the Board or
the Committee in the form attached hereto as Appendix A, each Eligible Executive
agrees to the following agreements:

(i)        during the Eligible Executive’s employment with the Company and
thereafter, the Eligible Executive, directly or indirectly, shall not for any
reason whatsoever, communicate or disclose to any unauthorized person, firm or
corporation, or use for the Eligible Executive’s own account, without the prior
written consent of the Board or the Chief Executive Officer of the Company (the
“CEO”), any proprietary processes, trade secrets or other confidential data or
information of the Company and its related and affiliated companies concerning
their businesses or affairs, accounts, products, services or customers, it being
understood, however, that the obligations of this Section 7(a)(i) shall not
apply to the extent that the aforesaid matters (i) are disclosed in
circumstances in which the Eligible Executive is legally required to do so,
provided that the Eligible Executive gives the Company prompt written notice of
receipt of notice of any legal proceedings so as the Company has the opportunity
to obtain a protective order, or (ii) become known to and available for use by
the public other than by the Eligible Executive’s wrongful act or omission;

--------------------------------------------------------------------------------

(ii)       during the Eligible Executive’s employment with the Company and
thereafter, the Eligible Executive shall fully cooperate with the Company or its
counsel in connection with any matter, investigation, proceeding or litigation
regarding any matter in which the Eligible Executive was involved during his or
her employment with the Company or to which the Eligible Executive has knowledge
based on his or her employment with the Company;

(iii)      during the Eligible Executive’s employment with the Company and for
the one (1) year period thereafter, the Eligible Executive shall not
participate, directly or indirectly, as an individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender,
consultant or in any capacity whatsoever (within the United States of America,
or in any country where the Company or its affiliates do business) in a business
in competition with any Material Business (as defined below) conducted by the
Company as of the date of the termination of the Eligible Executive’s employment
(“Competitor”), provided, however, that such participation will not include (i)
the mere ownership of not more than one percent (1%) of the total outstanding
stock of a publicly held company, (ii) engaging in any activity with, or for, a
non-competitive division, subsidiary or affiliate of any Competitor, or (iii)
any activity engaged in with the prior written approval of the Board or the CEO.
A business shall be deemed to be a “Material Business” of the Company if it
generated more than 5% of the Company’s revenues in the fiscal year ending
immediately prior to termination of the Eligible Executive’s employment or is
projected to generate more than 5% of the Company’s revenues in the fiscal year
of termination of the Eligible Executive’s employment;

--------------------------------------------------------------------------------

(iv)      during the Eligible Executive’s employment with the Company and for
the two (2) year period thereafter, the Eligible Executive, shall not directly
or indirectly, individually or on behalf of any other person, firm, corporation
or other entity, solicit, induce, hire or retain any employee of the Company (or
any person who had been such an employee in the prior six (6) months) to leave
the employ of the Company or to accept employment or retention as an independent
contractor with, or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or take any action to
assist or aid any other person, firm, corporation or other entity in
identifying, soliciting, hiring or retaining any such employee; provided, an
Eligible Executive may serve as a reference after he or she is no longer
employed by the Company, but not with regard to any entity with which he or she
is affiliated or from which he or she is receiving compensation and this
provision shall not be violated by general advertising not specifically targeted
at employees of the Company;

(v)       during the Eligible Executive’s employment with the Company and for
the one (1) year period thereafter, the Eligible Executive shall not solicit or
induce any customer of the Company to purchase goods or services offered by the
Company from another person, firm, corporation or other entity or assist or aid
any other persons or entity in identifying or soliciting any such customer;

(vi)      during the Eligible Executive’s employment with the Company and
thereafter, the Eligible Executive shall not make any statement that disparage
the Company or its employees, officers, directors, products or services.
Notwithstanding the foregoing, truthful statements made in the course of sworn
testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) by the
Eligible Executive shall not be subject to this Section 7(a)(vi). In addition,
traditional competitive statements made by an Eligible Executive which are not
based on his or her employment with the Company shall not be deemed a violation
of the foregoing if the Eligible Executive is in a competitive position; and

--------------------------------------------------------------------------------

(vii)     the Eligible Executive shall not resign from the Company for any
reason within one hundred eighty (180) days from the date such Eligible
Executive becomes an Eligible Executive under this Plan.

(b)       Because the Company’s remedies at law for a breach or threatened
breach of any of the provisions of this Section 7 would be inadequate, in the
event of such a breach or threatened breach by an Eligible Executive, in
addition to any remedies at law, the Company shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available against such Eligible Executive without the need to post a
bond.

(c)       If it is determined by a court of competent jurisdiction that any
restriction in this Section 7 is excessive in duration or scope or is
unreasonable or unenforceable, such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted.

8.         Funding. This Plan shall be funded out of the general assets of the
Company as and when benefits are payable under this Plan. To the extent that any
Eligible Executive acquires a right to receive payments under this Plan, such
right shall not be secured by any assets of the Company or any of its affiliated
companies. The Eligible Executives shall be general creditors of the Company.
Any assignment, lien or other encumbrance by an Eligible Executive of the
amounts and benefits provided under this Plan shall be null and void. If the
Company decides in its sole discretion to establish any advance accrued reserve
on its books against the future expense of benefits payable hereunder, or if the
Company decides in its sole discretion to fund a trust under this Plan, such
reserve or trust shall not under any circumstances be deemed to be an asset of
this Plan.

--------------------------------------------------------------------------------

                         9.        Administration of this Plan.

(a)       The general administration of this Plan on behalf of the Company (as
Plan Administrator under Section 3(16)(A) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) shall be placed with an
administrative committee appointed by the Board to administer this Plan (the
“Committee”).

(b)       The Company may, in its sole discretion, pay or reimburse the members
of the Committee for all reasonable expenses incurred in connection with their
duties hereunder.

(c)       Decisions of the Committee shall be made by a majority of its members
attending a meeting at which a quorum is present (which meeting may be held
telephonically), or by written action in accordance with applicable law. Subject
to the terms of this Plan and provided that the Committee acts in good faith,
the Committee shall have complete authority to determine an Eligible Executive’s
participation and benefits under this Plan, to interpret and construe, in its
sole discretion, the provisions of this Plan, and to make decisions in all
disputes involving the rights of any person interested in this Plan. All
decisions by the Committee shall be made in the Committee’s sole discretion and
shall be final and binding on all persons having or claiming any interest in
this Plan.

(d)       The Committee may delegate any and all of its powers and
responsibilities hereunder to other persons by formal resolution filed with and
accepted by the Board. Any such delegation shall not be effective until it is
accepted by the Board and the persons designated and may be rescinded at any
time by written notice from the Committee to the person to whom the delegation
is made.

--------------------------------------------------------------------------------

(e)       The Committee may employ such legal counsel, accountants and other
persons as may be required in carrying out its work in connection with this
Plan.

(f)        The Committee shall maintain such accounts and records regarding the
fiscal and other transactions of this Plan and such other data as may be
required to carry out its functions under this Plan and to comply with all
applicable laws.

(g)       The Company shall be the Plan Administrator for the purposes of any
applicable law and shall be responsible for the preparation and filing of any
required returns, reports, statements or other filings with appropriate
governmental agencies. The Company shall also be responsible for the preparation
and delivery of information to persons entitled to such information under any
applicable law.

(h)       The Company shall indemnify, to the full extent permitted by law and
its Certificate of Incorporation and By-laws (but only to the extent not
directly covered by insurance) its officers and directors, (and any employee
involved in carrying out the functions of the Company under this Plan), each
member of the Committee, and any person designated pursuant to Section 9(d)
above, against any expenses, including amounts paid in settlement of a
liability, which are reasonably incurred in connection with any legal action to
which such person is a party by reason of his or her duties or responsibilities
with respect to this Plan, except with regard to matters as to which he or she
shall be adjudged in such action to be liable for gross negligence, willful
misconduct or fraud in the performance of his or her duties.

--------------------------------------------------------------------------------

10.       ERISA Provisions (Including Claims Procedures). This Plan is intended
to be a “top hat” welfare benefit plan within the meaning of U.S. Department of
Labor Regulation Section 2520.104-24. Administrative provisions about this Plan
are contained in Appendix D hereto. This Plan document, including the Appendices
hereto, shall constitute the Plan document and shall be distributed to Eligible
Executives in this form.

11.       Employee Benefit Plans. The amounts and benefits specified in Section
4 hereof shall not be paid to any Eligible Executive as an employee and no
Eligible Executive shall be eligible to participate in employee benefit plans
maintained by the Company following the Termination Date applicable to such
Eligible Executive except as specifically provided herein. Amounts paid pursuant
to Section 4 shall not be taken into account for purposes of determining
contributions to or calculating accrued benefits under the employee benefit
plans maintained by the Company.

12.       Successors; Binding Agreement. In addition to any obligations imposed
by law upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree in writing to be obligated to make the payments and
provide the benefits under this Plan in the same manner and to the same extent
that the Company would have been obligated under this Plan if no such succession
had taken place. This Plan shall inure to the benefit of and be enforceable by
each Eligible Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If any
Eligible Executive shall die while any amount would still be payable to such
Eligible Executive, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Plan to the executors, personal
representatives or administrators of such Eligible Executive’s estate, as if the
Eligible Executive had continued to live. No rights or obligations hereunder may
be assigned by an Eligible Executive.

--------------------------------------------------------------------------------

13.       Amendment and Termination. The Company reserves the right to amend or
terminate, in whole or in part, any or all of the provisions of this Plan by
action of the Board or the Committee at any time and for any reason, provided
that in no event shall any material amendment which reduces an Eligible
Executive’s right to payment and/or benefits under this Plan or any termination
of this Plan be effective as to any Eligible Executive then participating in
this Plan prior to the one (1) year anniversary such amendment or Plan
termination is adopted by the Board. This Plan shall cease to apply as provided
in Section 19 hereof. Notwithstanding the foregoing, once the payments or
benefits hereunder have commenced to be paid to an Eligible Executive, this Plan
may not be amended to reduce such benefits.

14.       Notices. Any notice or other communication required or permitted under
this Plan shall be in writing and shall be delivered personally, or sent by
registered mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, or, if mailed, five (5) days after the date of deposit in
the United States mails. Notices and communications shall be delivered or sent
to the following addresses:

                                 (i)            If to the Company, to:

Overseas Shipholding Group, Inc.

666 Third Avenue

New York, New York 10017

Attention: Chairman or CEO

                                 (ii)           If to an Eligible Executive, to
his or her last shown address on the books of the Company.

 

--------------------------------------------------------------------------------

15.       Service with Any Subsidiary. For purposes of this Plan, employment
with any subsidiary shall be deemed to be employment by the Company and
references to the Company shall include all such entities, except that the
payment obligation hereunder shall be solely that of the Company.

16.       Severability. If any provisions of this Plan (including the Appendices
hereto) shall be declared to be invalid or unenforceable, in whole or in part,
by a court of competent jurisdiction, such invalidity or unenforceability shall
not affect the validity of the remaining provisions of this Plan (including the
Appendices hereto).

17.       Withholding. The Company shall have the right to make such provisions
as it deems necessary or appropriate to satisfy any obligations it reasonably
believes it may have to withhold federal, state or local income or other taxes
incurred by reason of payments pursuant to this Plan. In lieu thereof, the
Company shall have the right to withhold the amounts of such taxes from any
other sums due or to become due from the Company to the Eligible Executive upon
such terms and conditions as the Committee may prescribe.

                         18.      Code Section 409A.

(a)       Although the Company makes no guarantee with respect to the tax
treatment of payments hereunder, this Plan is intended to either comply with, or
be exempt from, the requirements of Code Section 409A. To the extent that this
Plan is not exempt from the requirements of Code Section 409A, this Plan is
intended to comply with the requirements of Code Section 409A and shall be
limited, construed and interpreted in accordance with such intent.
Notwithstanding the foregoing, in no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on an
Eligible Executive by Code Section 409A or any damages for failing to comply
with Code Section 409A.

--------------------------------------------------------------------------------

(b)       A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Plan providing for the payment of any amounts
or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Plan, references to
a “termination,” “termination of employment” or like terms shall mean Separation
from Service. If an Eligible Executive is deemed on his or her Termination Date
to be a “specified employee”, within the meaning of that term under Code Section
409A(a)(2)(B) and using the identification methodology selected by the Company
from time to time, or if none, the default methodology, then with regard to any
payment or the providing of any benefit that constitutes “non-qualified deferred
compensation” pursuant to Code Section 409A, to the extent required to be
delayed in compliance with Code Section 409A(a)(2)(B), such payment or benefit
shall not be made or provided to such Eligible Executive prior to the earlier of
(i) the expiration of the six-month period measured from the date of the
Eligible Executive’s Separation from Service and (ii) the date of the Eligible
Executive’s death. On the first day of the seventh month following the date of
the Eligible Executive’s Separation from Service or, if earlier, on the date of
his or her death, all payments delayed pursuant to this Section 18(b) (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Eligible Executive in
a lump sum, and any remaining payments and benefits due to the Eligible
Executive under this Plan shall be paid or provided in accordance with the
normal payment dates specified for them herein.

(c)       If under this Plan, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

--------------------------------------------------------------------------------

(d)       To the extent any reimbursement of costs and expenses provided for
under this Plan constitutes taxable income to an Eligible Executive for Federal
income tax purposes, such reimbursements shall be made no later than December 31
of the calendar year next following the calendar year in which the expenses to
be reimbursed are incurred.

(e)       With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Section 105(b) of the Code solely because such expenses are subject
to a limit related to the period the arrangement is in effect.

(f)        Any gross-up payment due to an Eligible Executive under the Plan
shall be paid to the Eligible Executive no later than the end of the calendar
year following the year in which he or she paid the applicable tax.

(g)       Whenever a payment under the Plan specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.

--------------------------------------------------------------------------------

19.       Non-Exclusivity of Rights. Nothing in this Plan shall prevent or limit
an Eligible Executive’s continuing or future participation in any benefit,
bonus, incentive, equity or other plan or program provided by the Company for
which the Eligible Executive may qualify, nor shall anything herein (except
Section 7) limit or otherwise prejudice such rights as the Eligible Executive
may have under any other currently existing plan, agreement as to employment or
termination from employment with the Company or statutory entitlements. Amounts
that are vested benefits or those which an Eligible Executive is otherwise
entitled to receive under any other plan or program of the Company, at or
subsequent to the Termination Date applicable to such Eligible Executive, shall
be payable in accordance with such other plan or program, except as otherwise
specifically provided herein. Notwithstanding the foregoing, an Eligible
Executive shall not be entitled to received duplicative severance payments and
benefits and, to the extent that an Eligible Executive is entitled to severance
payments and benefits under any other plan or agreement, such Eligible Executive
shall be entitled to the greater of the payments and benefits thereunder or
hereunder but not under both plans or agreements. Furthermore, upon the
occurrence of a Change of Control as defined in any applicable Change of Control
Protection Agreement between an Eligible Executive and the Company, the
provisions of this Plan (including Section 7 hereof) shall terminate and cease
to apply to the Eligible Executive if the Eligible Executive is covered by the
provisions of such Change of Control Protection Agreement.

20.       At Will Employment. This Plan does not constitute a contract of
employment and, subject to any other agreement between an Eligible Executive and
the Company, the Company reserves the right to terminate an Eligible Executive’s
employment at any time with or without reason or notice (unless otherwise
prohibited by law), subject to the payment provisions hereof.

21.       Governing Law. The construction, interpretation and administration of
this Plan shall be governed by ERISA. To the extent not so governed, it shall be
construed, interpreted, and governed in accordance with the laws of the State of
Delaware without reference to rules relating to conflicts of law.

 

[End of text – signature page follows]

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan has been amended and restated effective as of
December 31, 2008, and Overseas Shipholding Group, Inc. has caused this
instrument to be signed by its officer or representative duly authorized on this
30th day of December, 2008.

 

OVERSEAS SHIPHOLDING GROUP, INC.

 

By:

/s/Morten Arntzen

 

Name:

Morten Arntzen

 

Title:

CEO

 

 

--------------------------------------------------------------------------------

Appendix A

 

FORM OF

NOTICE OF ELIGIBILITY

 

Overseas Shipholding Group, Inc.

666 Third Avenue

New York, New York 10017

 

[Name of Eligible Executive]

c/o Overseas Shipholding Group, Inc.

666 Third Avenue

New York, New York 10017

 

Dear ___________:

 

Reference is hereby made to the Overseas Shipholding Group, Inc. Severance
Protection Plan, effective as January 1, 2006, as amended and restated effective
as of December 31, 2008 (the “Plan”). Any capitalized term used but not defined
herein shall have the meaning ascribed to such term in the Plan.

 

The purpose of this Notice of Eligibility is to inform you that effective as of
[insert date], subject to the terms of the Plan, you are hereby eligible to
participate in the Plan as a Tier [A/B] Executive. [This Notice of Eligibility
shall supersede and replace any prior Notice of Eligibility provided to you.]

 

Sincerely,

 

OVERSEAS SHIPHOLDING GROUP, INC.

 

By: ____________________________

Name:

Title:

 

ACKNOWLEDGEMENT AND AGREEMENT:

 

In consideration of participation in the Plan as an Eligible Executive, the
undersigned hereby acknowledges and agrees to be bound by the restrictive
covenants and agreements set forth in Section 7 of the Plan, including, without
limitation, the injunctive provisions of Section 7(b).

 

____________________________

[Name of Eligible Executive]

 

Date:

 

--------------------------------------------------------------------------------

Appendix B

DEFINITIONS

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Cause” shall mean, as to each Eligible Executive: (I) the engaging by the
Eligible Executive in willful misconduct either (x) involving the Company or its
assets, business or employees, or (y) which is materially injurious to the
Company economically or to the Company’s reputation; (II) the Eligible
Executive’s conviction or indictment for (or pleading guilty or nolo contendere
to) (x) a felony, or (y) any other crime involving any financial or moral
impropriety, or (z) any other crime which, in the determination of the Board
would materially interfere with the Eligible Executive’s ability to perform his
or her services to the Company or otherwise be materially injurious to the
Company economically or otherwise; (III) the continued and substantial failure
by the Eligible Executive to perform his or her duties with the Company (other
than a failure resulting from the Eligible Executive’s incapacity due to
physical or mental illness or injury), which failure has continued for a period
of at least ten (10) days after written notice thereof from the Company; (IV)
the breach by the Eligible Executive of any material provisions of any agreement
between the Eligible Executive and the Company, which breach is not cured within
ten (10) days after written notice thereof from the Company; or (V) the Eligible
Executive’s refusal to follow the legal written direction of the Board or a more
senior officer within five (5) business days of it being given, provided that
the foregoing refusal shall not be “Cause” if the Eligible Executive, in good
faith, believes that such direction is illegal and the Eligible Executive
promptly so notifies the Board.

“Disability” shall mean, as to each Eligible Executive, the Eligible Executive’s
failure to perform his or her material duties and responsibilities as a result
of physical or mental illness or injury for one hundred eighty (180) days
(including weekends and holidays) during a three hundred sixty-five (365) day
period.

 

--------------------------------------------------------------------------------

Appendix C

ACCEPTANCE FORM AND RELEASE

Release

1.                     I agree and acknowledge that the payments and other
benefits provided pursuant to the Amended and Restated Overseas Shipholding
Group, Inc. Severance Protection Plan, effective January 1, 2006, as amended and
restated effective as of December 31, 2008 (“Plan”): (i) are in full discharge
of any and all liabilities and obligations of the Company to me, monetarily or
with respect to employee benefits or otherwise, including but not limited to any
and all obligations arising under any alleged written or oral employment
agreement, policy, plan or procedure of the Company and/or any alleged
understanding or arrangement between me and the Company; and (ii) exceed any
payment, benefit, or other thing of value to which I might otherwise be entitled
under any policy, plan or procedure of the Company and/or any agreement between
me and the Company.

2.         In consideration for the payments and benefits to be provided to me
pursuant to the Plan, I forever release and discharge the Company from any and
all claims. This includes claims that are not specified in this Acceptance Form
and Release (this “Release”), claims of which I am not currently aware, claims
under: (i) the Age Discrimination in Employment Act, as amended; (ii) Title VII
of the Civil Rights Act of 1964, as amended; (iii) the Americans with
Disabilities Act, as amended; (iv) the Employee Retirement Income Security Act
of 1974, as amended (excluding claims for accrued, vested benefits under any
employee benefit pension plan of the Company in accordance with the terms and
conditions of such plan and applicable law); (v) the Workers’ Adjustment and
Retraining Notification Act; (vi) the Family and Medical Leave Act; (vii) any
claim under the New York State Human Rights Law and the New York City
Administrative Code; (viii) any other claim (whether based on federal, state, or
local law, statutory or decisional) relating to or arising out of my employment,
the terms and conditions of such employment, the separation of such employment,
and/or any of the events relating directly or indirectly to or surrounding the
separation of that employment, including, but not limited to, breach of contract
(express or implied), wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; and (ix) any claim for
attorneys’ fees, costs, disbursements and/or the like. Notwithstanding anything
herein to the contrary, the sole matters to which this Release does not apply
are (i) the rights of indemnification and directors and officers liability
insurance coverage to which I was entitled immediately prior to my termination;
and (ii) my rights under any tax-qualified pension plan or claims for accrued
vested benefits under any other employee benefit plan, policy or arrangement
maintained by the Company or under the Consolidated Omnibus Budget
Reconciliation Act of 1985. In addition, notwithstanding any other provision of
this Release, this Release is not intended to interfere with my right to file a
charge with the Equal Employment Opportunity Commission (“EEOC”) in connection
with any claim that I believe I may have against the Company. However, by
executing this Release, I hereby waive my right to recover in any proceeding
that I may bring before the EEOC or any state human rights commission or in any
proceeding brought by the EEOC or any state human rights commission on my
behalf.

3.         This Release applies to me and to anyone who succeeds to my rights,
such as my heirs, executors, administrators of my estate, trustees, and assigns.
This Release is for the benefit of (i) the Company, (ii) any related corporation
or entity, (iii) any director, officer, employee, or agent of the Company or of
any such related corporation or entity, or (iv) any person, corporation or
entity who or that succeeds to the rights of the Company or of any such person,
corporation or entity.

4.          I acknowledge that I: (a) have carefully read in their entirety the
Plan, this Release [and the information attached as Appendix I provided pursuant
to the Older Workers Benefit Protection Act]; (b) have had an opportunity to
consider fully for at least [twenty-one (21)] [forty-five (45)] days the terms
of the Plan, this Release [and information attached as Appendix I]; (c) have
been advised by the Company in writing to consult with an attorney of my
choosing in connection with the Plan, this Release [and the information attached
as Appendix I]; (d) fully understand the significance of all of the terms and
conditions of the Plan, Release [and the information attached as Appendix I],
and have discussed them with my independent legal counsel, or have had a
reasonable opportunity to do so; (e) have had answered to my satisfaction any
questions I have asked with regard to the meaning and significance of any of the
provisions of the Plan, this Release [and the information attached as Appendix
I]; and (f) am signing this Release voluntarily and of my own free will and
assent to all the terms and conditions contained herein and contained in the
Plan and the Release.

5.          I understand that I will have [twenty-one (21)] [forty-five (45)]
days from the date of receipt of this Release [and information attached as
Appendix I] to consider the terms and conditions of those documents. I may
accept this Release by signing and returning it to _______________. After
executing this Release and returning it to _______________, I shall have seven
(7) days (the “Revocation Period”) to revoke this Release by indicating my
desire to do so in writing delivered by no later than 5:00 p.m. on the seventh
(7th) day following the date I sign and return this Release. The effective date
of this Release shall be the eighth (8th) day following my signing and return of
this Release. If the last day of the Revocation Period falls on a Saturday,
Sunday or holiday, the last day of the Revocation Period will be deemed to be
the next business day. In the event I do not accept this Release, or in the
event I revoke this Release during the Revocation Period, my rights under the
Plan, this Release, including but not limited to my rights to receive payments
and other benefits from the Company, shall be deemed automatically null and
void.

 

--------------------------------------------------------------------------------

 

Print Name:______________________

Date:______________________

Employee

Signature:________________________

Employee

STATE OF NEW YORK

)

) ss:

COUNTY OF _________

)

On this ___ day of __________ _______, before me personally came ____________ to
be known and known to me to be the person described and who executed the
foregoing Release, and (s)he duly acknowledged to me that (s)he executed the
same.

________________________

Notary Public

 

--------------------------------------------------------------------------------

ACCEPTANCE FORM AND RELEASE

Acceptance Form:

I have read the OSG Shipholding Group, Inc. Severance Protection Plan, effective
January 1, 2006, as amended and restated effective December 31, 2008 (“Plan”)
and the accompanying Release [and the information attached as Appendix I] and
hereby accept the benefits provided under the Plan, subject to the terms and
conditions set forth in the Plan and the Release.

 

Print Name:______________________

Date:______________________

Employee

Signature:________________________

Employee

STATE OF NEW YORK

)

) ss:

COUNTY OF _________

)

On this ___ day of __________ _______, before me personally came ____________ to
be known and known to me to be the person described and who executed the
foregoing Release, and (s)he duly acknowledged to me that (s)he executed the
same.

________________________

Notary Public

--------------------------------------------------------------------------------

APPENDIX D

PROVISIONS RELATING TO ERISA

 

A.        Claims Procedure     1.         Any claim by an Eligible Executive
with respect to eligibility, participation, contributions, benefits or other
aspects of the operation of the Plan shall be made in writing to a person
designated by the Committee from time to time for such purpose. If the
designated person receiving a claim believes, following consultation with the
Chairman of the Committee, that the claim should be denied, he or she shall
notify the Eligible Executive in writing of the denial of the claim within
ninety (90) days after his or her receipt thereof. This period may be extended
an additional ninety (90) days in special circumstances and, in such event, the
Eligible Executive shall be notified in writing of the extension, the special
circumstances requiring the extension of time and the date by which the
Committee expects to make a determination with respect to the claim. If the
extension is required due to the Eligible Executive’s failure to submit
information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
until the date on which the Eligible Executive responds to the Plan’s request
for information.

2.         If a claim is denied in whole or in part, or any adverse benefit
determination is made with respect to the claim, the Eligible Executive will be
provided with a written notice setting forth (a) the specific reason or reasons
for the denial making reference to the pertinent provisions of the Plan or of
Plan documents on which the denial is based, (b) a description of any additional
material or information necessary to perfect or evaluate the claim, and explain
why such material or information, if any, is necessary, and (c) inform the
Eligible Executive of his or her right, pursuant to Paragraph A(1) of this
Appendix, to request review of the decision. The notice shall also provide an
explanation of the Plan’s claims review procedure and the time limits applicable
to such procedure, as well as a statement of the Eligible Executive’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review. If an Eligible Executive is not notified (of the denial
or an extension) within ninety (90) days from the date the Eligible Executive
notifies the Plan Administrator, the Eligible Executive may request a review of
the application as if the claim had been denied.

--------------------------------------------------------------------------------

3.         An Eligible Executive may appeal the denial of a claim by submitting
a written request for review to the Committee, within sixty (60) days after
written notification of denial is received. Such period may be extended by the
Committee for good cause shown. The claim will then be reviewed by the
Committee. In connection with this appeal, the Eligible Executive (or his or her
duly authorized representative) may (a) be provided, upon written request and
free of charge, with reasonable access to (and copies of) all documents,
records, and other information relevant to the claim; and (b) submit to the
Committee written comments, documents, records, and other information related to
the claim. If the Committee deems it appropriate, it may hold a hearing as to a
claim. If a hearing is held, the Eligible Executive shall be entitled to be
represented by counsel.

4.         The review by the Committee will take into account all comments,
documents, records, and other information the Eligible Executive submits
relating to the claim. The Committee will make a final written decision on a
claim review, in most cases within sixty (60) days after receipt of a request
for a review. In some cases, the claim may take more time to review, and an
additional processing period of up to sixty (60) days may be required. If that
happens, the Eligible Executive will receive a written notice of that fact,
which will also indicate the special circumstances requiring the extension of
time and the date by which the Committee expects to make a determination with
respect to the claim. If the extension is required due to the Eligible
Executive’s failure to submit information necessary to decide the claim, the
period for making the determination will be tolled from the date on which the
extension notice is sent to the Eligible Executive until the date on which the
Eligible Executive responds to the Plan’s request for information.

5.         The Committee decision on the claim for review will be communicated
to the Eligible Executive in writing. If an adverse benefit determination is
made with respect to the claim, the notice will include (a) the specific
reason(s) for any adverse benefit determination, with references to the specific
Plan provisions on which the determination is based; (b) a statement that the
Eligible Executive is entitled to receive, upon request and free of charge,
reasonable access to (and copies of) all documents, records and other
information relevant to the claim; and (c) a statement of the Eligible
Executive’s right to bring a civil action under Section 502(a) of ERISA. An
Eligible Executive may not start a lawsuit to obtain benefits until after he or
she has requested a review and a final decision has been reached on review, or
until the appropriate time frame described above has elapsed since the Eligible
Executive filed a request for review and you have not received a final decision
or notice that an extension will be necessary to reach a final decision. The law
also permits the Eligible Executive to pursue his or her remedies under section
502(a) of ERISA without exhausting these appeal procedures if the Plan has
failed to follow them.

--------------------------------------------------------------------------------

B.       Plan Interpretation and Benefit Determination

1.         The Committee (or, where applicable, any duly authorized delegee of
the Committee) shall have the exclusive right, power, and authority, in its sole
and absolute discretion, to administer, apply and interpret the Plan and any
other documents, and to decide all factual and legal matters arising in
connection with the operation or administration of the Plan.

2.         Without limiting the generality of the foregoing paragraph, the
Committee (or, where applicable, any duly authorized delegee of the Committee)
shall have the sole and absolute discretionary authority to:

(a)       take all actions and make all decisions (including factual decisions)
with respect to the eligibility for, and the amount of, benefits payable under
the Plan;

(b)       formulate, interpret and apply rules, regulations and policies
necessary to administer the Plan;

(c)       decide questions, including legal or factual questions, relating to
the calculation and payment of benefits, and all other determinations made,
under the Plan;

(d)       resolve and/or clarify any factual or other ambiguities,
inconsistencies and omissions arising under this Plan or other Plan documents;
and

(e)       process, and approve or deny, benefit claims and rule on any benefit
exclusions.

All determinations made by the Committee (or, where applicable, any duly
authorized delegee of the Committee) with respect to any matter arising under
the Plan shall be final and binding on the Company, Eligible Executive,
Participant, beneficiary, and all other parties affected thereby.

 

 